11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

David Britcher and Joyce Britcher,                 * From the County Court at Law
                                                     No. 2 of Midland County,
                                                     Trial Court No. CC 14,463.

Vs. No. 11-12-00055-CV                             * March 14, 2014

Wells Fargo Bank, National Association,            * Memorandum Opinion by Bailey, J.
                                                     (Panel consists of: Wright, C.J.,
                                                     Willson, J., and Bailey, J.)


      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is in all things affirmed. The costs incurred by reason of this
appeal are taxed against David Britcher and Joyce Britcher.